 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10     BRYAN PEASE,
                                                    Case No. 18-cv-01062-BAS-NLS
11                                   Plaintiff,
                                                    ORDER GRANTING IN PART
12                                                  AND DENYING IN PART
                                                    DEFENDANT WILLIAM
13           v.                                     GORE’S MOTION TO DISMISS
14     SAN DIEGO COUNTY SHERIFF                     [ECF No. 4]
       WILLIAM GORE., et al.,
15
                                  Defendants.
16
17         Before the Court is a motion to dismiss the Complaint filed by Defendant San
18   Diego County Sheriff William Gore (“Sheriff Gore”). (ECF No. 4.) Plaintiff Bryan
19   Pease opposes (ECF No. 8) and Defendant has replied (ECF No. 9). For the reasons
20   herein, the Court grants in part and denies in part Sheriff Gore’s motion to dismiss.
21                                    BACKGROUND
22         This case is related to another case pending before this Court, Orozco v.
23   Zimmerman, No. 17-cv-1230-BAS-NLS (S.D. Cal.). (ECF No. 1, Compl. ¶ 1.) Both
24   cases stem from a May 27, 2016 rally held by then presidential candidate Donald
25   Trump at the San Diego Convention Center. (Compl. ¶ 13; see also Orozco, ECF
26   No. 38, Third Am. Compl. (“TAC”) ¶ 1.) At the heart of both cases is the allegation
27   that the San Diego Police Department (“SDPD”) and the County of San Diego
28   Sheriff’s Department engaged in an “orchestrated, pre-planned suspension” of the

                                              –1–                                   18cv1062
 1   First Amendment “in the vicinity of the [] Convention Center” allegedly directed and
 2   implemented by certain SDPD and County officials and officers against various
 3   protestors. (Compl. ¶¶ 1–2; Orozco, TAC ¶¶ 1–2.) In Orozco, seven plaintiffs who
 4   were demonstrators allege that they were falsely arrested and/or detained. (Orozco
 5   TAC ¶¶ 9–10.) Plaintiff Bryan Pease represents the Orozco plaintiffs and brought
 6   the instant case to assert claims on his own behalf. (Id. ¶ 10; Compl. ¶ 1.)
 7            By way of brief background, the Trump rally linking both this case and Orozco
 8   “spurr[ed] large, day-long peaceful protests.” (Compl. ¶ 13; Orozco, TAC ¶ 59.)
 9   Near the end of the day, “[m]inor scuffles between anti-Trump and pro-Trump
10   demonstrators” occurred—“a few plastic water bottles were thrown back and forth,
11   and people yelled at each other.” (Comp. ¶ 13; Orozco, TAC ¶ 60.) Allegedly, “[a]t
12   some point, Defendants decided to declare the entire assembly unlawful pursuant to
13   California Penal Code section 409.” (Compl. ¶ 15; Orozco, TAC ¶ 61.) Sheriff’s
14   deputies allegedly “cordoned off Harbor Drive so that peaceful demonstrators could
15   not leave” and “other Sheriff’s deputies marched forward and forced the
16   demonstrators to walk south on Harbor Drive.” (Compl. ¶ 16; Orozco, TAC ¶ 63.)
17   Thereafter, “[h]undreds of police and Sheriff’s deputies in riot gear . . . march[ed] in
18   military formation” from the Convention Center over the bridge into Barrio Logan,
19   “arbitrarily arresting people” although “the crowd had largely dispersed and there
20   were only about 20 peaceful demonstrators left.” (Compl. ¶ 17; see also Orozco,
21   TAC ¶ 64.) Sheriff Gore was allegedly “complicit in this unconstitutional action to
22   shut down all protests, as he has final policymaking authority for the Sheriff’s
23   Department, which carried out an official policy when it participated in cordoning off
24   the area so demonstrators were not free to leave, making arbitrary arrests[.]” (Compl.
25   ¶ 18.)
26            Several weeks after this Court granted Sheriff Gore’s and the County’s Rule
27   12(b)(6) motion to dismiss the Second Amended Complaint in Orozco and the
28   Orozco plaintiffs filed a Third Amended Complaint, Plaintiff filed this suit on May

                                               –2–                                   18cv1062
 1   29, 2018 against Sheriff Gore, Sergeant Boudreau, Shelley Zimmerman, SDPD
 2   Officer Samuel Euler, SDPD Officer Tony Maraschiello, and the City of San Diego.
 3   (Compare Davis v. Zimmerman, No. 17-cv-1230-BAS-NLS, 2018 WL 1806101
 4   (S.D. Cal. April 17, 2018) and Orozco, ECF No. 38, TAC with ECF No. 1.)
 5         In this case, the Complaint alleges claims under 42 U.S.C. § 1983 against the
 6   City of San Diego and Sheriff Gore for violations of First, Fourth, and Eighth
 7   Amendments of the U.S. Constitution. (Compl. ¶¶ 19–25 (Section 1983 municipal
 8   liability allegations); id. ¶¶ 26–29 (First Amendment); id. ¶¶ 30–33 (Fourth
 9   Amendment); id. ¶¶ 34–35 (Eighth Amendment).             Plaintiff sues all individual
10   Defendants in their official capacity. (Id. ¶¶ 7–8, 9–11.) The Complaint requests
11   damages and “a permanent injunction to prevent Defendants from continuing to
12   enforce California Penal Code §§ 407–409 in which Defendants arrest individuals
13   merely for being present at an assembly[.]” (Compl. at 7.) Defendants City of San
14   Diego, Chief Zimmerman, and Officers Euler and Maraschiello have all answered the
15   Complaint. (ECF No. 3.) Defendant Boudreau has neither moved to dismiss, nor
16   answered the Complaint. The Court now turns to Sheriff Gore’s pending motion to
17   dismiss.
18                                  LEGAL STANDARD
19         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court
20   may dismiss a cause of action for “failure to state a claim upon which relief can be
21   granted.” FED. R. CIV. P. 12(b)(6). In considering a motion to dismiss pursuant to
22   Rule 12(b)(6), the court must accept as true the allegations of the complaint. Erickson
23   v. Pardus, 551 U.S. 89 (2007).       A complaint must contain more than “naked
24   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a
25   cause of action.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–57 (2007).
26   “[T]hreadbare recitals of the elements of a cause of action, supported by mere
27   conclusory statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
28   Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket assertion, of

                                               –3–                                   18cv1062
 1   entitlement to relief.” Twombly, 550 U.S. at 555 n.3 (internal citations and quotations
 2   omitted). A pleading must contain “enough facts to state a claim to relief that is
 3   plausible on its face.” Id. at 570. If the “plaintiffs . . . have not nudged their claims
 4   across the line from conceivable to plausible, their complaint must be dismissed.” Id.
 5                                       DISCUSSION
 6   A.    Section 1983
 7         Sheriff Gore argues that the Complaint fails to state an actionable Section 1983
 8   claim against him. Drawing upon this Court’s dismissal order in Orozco, Sheriff
 9   Gore argues that Plaintiff’s allegation that Sheriff Gore was complicit in
10   unconstitutional conduct is insufficient to state a Section 1983 claim. (ECF No. 4-1
11   at 5 (citing Orozco, No. 17-cv-1230-BAS-NLS, ECF No. 37 at 9).) Sheriff Gore
12   additionally argues that Plaintiff has failed to allege deprivations of Plaintiff’s First,
13   Fourth, and Eighth Amendment rights. The Court first addresses the nature of the
14   Complaint’s Section 1983 allegations in relation to Sheriff Gore and then turns to the
15   sufficiency of the alleged violations of Plaintiff’s constitutional rights.
16         1.     Official Capacity Suit Against County Official and Monell Claim
17         Plaintiff sues Sheriff Gore in his official capacity—not in his personal capacity.
18   (Compl. ¶ 7.) Official-capacity suits represent a means to plead an action against an
19   entity of which an officer is an agent. Monell v. New York City Dept. of Social Servs.,
20   436 U.S. 658, 690, n. 55 (1978). “[W]hen both an officer and the local government
21   entity are named in a lawsuit and the officer is named in official capacity only, the
22   officer is a redundant defendant and may be dismissed.” Luke v. Abbott, 954 F. Supp.
23   202, 203 (C.D. Cal. 1997) (citing Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996
24   (N.D.Cal.1996). “If only the official-capacity officer is named, it would be proper
25   for the Court upon request to dismiss the officer and substitute instead the local
26   government entity as the correct defendant.” Id. at 204.
27         Plaintiff has not sued the County of San Diego, but rather has sued San Diego
28   County Sheriff Gore in his official capacity. Sheriff Gore does not expressly request

                                                –4–                                    18cv1062
 1   that the Court dismiss him and substitute the County of San Diego. The Court thus
 2   treats the official capacity claims against Sheriff Gore as claims against the County
 3   of San Diego.
 4         Plaintiff seeks to impose municipal liability against Sheriff Gore in his official
 5   capacity—and thus effectively on the County—pursuant to Monell v. New York City
 6   Dept. of Social Service, 436 U.S. 658 (1978) for alleged constitutional violations.
 7   (Compl. ¶¶ 20, 23–25.) A municipality like the County cannot be held liable under
 8   Section 1983 “solely because it employs a tortfeasor—or, in other words, a
 9   municipality cannot be held liable under § 1983 on a respondeat superior theory.”
10   Monell, 436 U.S. at 691 (emphasis in original); see also Bd. of Cty. Comm’rs v.
11   Brown, 520 U.S. 397, 403 (1997) (“We have consistently refused to hold
12   municipalities liable under a theory of respondeat superior.”). Rather, the local
13   government unit “itself must cause the constitutional deprivation.”         Gillette v.
14   Delmore, 979 F.2d 1342, 1346 (9th Cir. 1992), cert. denied, 510 U.S. 932 (1993).
15         To maintain a Section 1983 claim against a local government, a plaintiff must
16   establish the requisite culpability (a “policy or custom” attributable to municipal
17   policymakers) and the requisite causation (the policy or custom as the “moving force”
18   behind the constitutional deprivation). Monell, 436 U.S. at 691–694; Gable v. City
19   of Chicago, 296 F.3d 531, 537 (7th Cir. 2002). There are three ways to show a
20   municipal policy or custom: (1) by showing “a longstanding practice or custom which
21   constitutes the standard operating procedure of the local government entity”; (2) “by
22   showing that the decision-making official was, as a matter of state law, a final
23   policymaking authority whose edicts or acts may fairly be said to represent official
24   policy in the area of decision”; or (3) “by showing that an official with final
25   policymaking authority either delegated that authority to, or ratified the decision of,
26   a subordinate.” See Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 964 (9th
27   Cir. 2008) (quoting Ulrich v. City & Cty. of San Francisco, 308 F.3d 968, 984–85
28   (9th Cir. 2002)); Lopez v. Cty. of L.A., No. CV 15-01745 MMM (MANx), 2015 WL

                                              –5–                                    18cv1062
 1   3913263, at *5–6 (C.D. Cal. June 25, 2015).
 2         Contrary to Sheriff Gore’s assertion that he—and, in effect, the County—must
 3   be dismissed, the Complaint does not possess the deficiencies of the Second
 4   Amended Complaint in Orozco. Although Sheriff Gore refers to the allegation that
 5   he was “complicit” in the unconstitutional conduct to argue for dismissal, the Court’s
 6   Orozco analysis on which Sheriff Gore focuses concerned direct liability against
 7   him—not municipal liability stemming from an alleged policy. (See Orozco, ECF
 8   No. 37 at 9.) The Court did dismiss the municipal liability claim in Orozco because
 9   the plaintiffs failed to provide facts regarding final policymaking authority, but the
10   Court granted leave to amend. (Id. at 6–7.)
11         The Complaint in the present case contains allegations which state a Monell
12   claim based on the “decision of a person with ‘final policymaking authority.’”
13   (Compl. ¶ 20.) Sheriff Gore is alleged to have acted with final policymaking
14   authority for the County of San Diego, as provided by the San Diego County of Board
15   Supervisors. (Id. ¶ 24.) He is alleged to have ordered Sheriff’s deputies to engage in
16   the alleged conduct to violate Plaintiff’s First and Fourth Amendment rights, which
17   Plaintiff alleges is further reflected by the “largescale [sic] nature of the operation
18   and the fact that hundreds of Sheriff’s deputies were acting in formation[.]” (Id. ¶
19   25.) Sheriff Gore does not challenge the sufficiency of any of these allegations as
20   part of setting forth a Monell claim for municipal liability.
21         In addition, the Court observes that these allegations are virtually identical to
22   the allegations of Monell liability against the County and Sheriff Gore in the Orozco
23   Third Amended Complaint, which were amended in light of this Court’s dismissal
24   order in that case. (See Orozco, TAC ¶¶ 68–69, 71–73.) Sheriff Gore and the County
25   did not move to dismiss these amended Monell liability allegations in Orozco.
26   (Orozco, ECF No. 42.) Accordingly, the Court declines to dismiss Plaintiff’s Monell
27   claim against Sheriff Gore in his official capacity—treated as a claim against the
28   County of San Diego—in this case. The remaining issue is whether Plaintiff has

                                               –6–                                   18cv1062
 1   plausibly alleged such deprivations of his constitutional rights as a result of an alleged
 2   policy.
 3         2.     Alleged Deprivations of Constitutional Rights
 4         To state a Section 1983 claim, a plaintiff must allege that: (1) the defendant
 5   was acting under color of state law at the time the complained of act was committed;
 6   and (2) the defendant’s conduct deprived plaintiff of rights, privileges or immunities
 7   secured by the Constitution or laws of the United States. 42 U.S.C. § 1983; see West
 8   v. Atkins, 487 U.S. 42, 48 (1988). Plaintiff alleges violations of the First, Fourth, and
 9   Eighth Amendments of the U.S. Constitution as a result of conduct by municipal
10   actors. (Compl. ¶¶ 26–29 (First Amendment); id. ¶¶ 30–33 (Fourth Amendment); id.
11   ¶¶ 34–35 (Eighth Amendment).) Sheriff Gore expressly challenges in his initial
12   motion to dismiss whether Plaintiff has plausibly alleged violations of the First and
13   Eighth Amendments. (ECF No. 4-1 at 6–7.) In responding to Plaintiff’s opposition
14   to dismissal, Sheriff Gore further expressly challenges Plaintiff’s Fourth Amendment
15   claim. (ECF No. 9 at 2.) The Court considers the alleged deprivation of these
16   constitutional rights.
17                a.     First Amendment
18         The First Amendment provides that “Congress shall make no law . . .
19   abridging . . . the right of the people peaceably to assemble[.]” U.S. Const., amend.
20   I. The First Amendment is applicable to the states and local governments through
21   the Due Process Clause of the Fourteenth Amendment. Menotti v. City of Seattle,
22   409 F.3d 1113, 1140 n.51 (9th Cir. 2005) (citing De Jonge v. Oregon, 299 U.S. 353,
23   364 (1937) (some citations omitted)).
24         To state a claim for First Amendment violation, a plaintiff must show that “(1)
25   he was engaged in a constitutionally protected activity, (2) the defendant’s actions
26   would chill a person of ordinary firmness from continuing to engage in the protected
27   activity and (3) the protected activity was a substantial or motivating factor in the
28   defendant’s conduct.” Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th

                                                –7–                                    18cv1062
 1   Cir. 2006). When a plaintiff asserts a Section 1983 claim based on the First
 2   Amendment, “a plaintiff must provide evidence showing that ‘by his actions [the
 3   defendant] deterred or chilled [the plaintiff’s] political speech and such deterrence
 4   was a substantial or motivating factor in [the defendant’s] conduct.’” Mendocino
 5   Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1300 (9th Cir. 1999) (alterations in
 6   original) (quoting Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th Cir. 1994)).
 7         Focusing on the “peaceably” language of the First Amendment, Sheriff Gore
 8   argues that Plaintiff cannot state a deprivation of his First Amendment rights because
 9   the assembly was not peaceful. (ECF No. 4-1 at 6.) Emphasizing the Complaint’s
10   allegations that there were “minor scuffles” in which “a few plastic water bottles were
11   thrown back and forth, and people yelled at each other,” Sheriff Gore argues that the
12   entire assembly was not peaceful and therefore Plaintiff cannot claim any First
13   Amendment right. (Id.; Compl. ¶ 14.) The Court readily rejects Sheriff Gore’s sole
14   argument for dismissal.
15         The basis of Plaintiff’s First Amendment claim is that the Defendants
16   “conspired to and did violate the First Amendment rights of Plaintiff by actively
17   preventing Plaintiff from peacefully assembling anywhere in the vicinity of the San
18   Diego Convention Center” and that “[d]espite the fact that Plaintiff continued moving
19   south as ordered, Defendants arrested [him] anyway, thereby completely depriving
20   him of any First Amendment rights.” (Compl ¶¶ 27–28.) The Complaint specifically
21   alleges that demonstrators—including Plaintiff—were in fact peaceful and that
22   Sheriff’s deputies prevented peaceful demonstrators from leaving the area that
23   Defendants declared an unlawful assembly as part of the alleged policy being
24   challenged. (Id. ¶¶ 16–17.) Even if other persons engaged in scuffles and threw some
25   bottles at each other and even if such conduct falls outside the First Amendment’s
26   protections, the Complaint alleges that Plaintiff was not one of these persons. The
27   Court must take these allegations as true at this stage. The Complaint further causally
28   links the alleged deprivation of Plaintiff’s First Amendment rights with the alleged

                                              –8–                                    18cv1062
 1   orchestrated plan directed by Sheriff Gore and other Defendants in connection with
 2   the rally. Accordingly, the Court denies Sheriff Gore’s motion to dismiss the First
 3   Amendment claim.
 4                b.     Eighth Amendment
 5         The Eighth Amendment provides that “[e]xcessive bail shall not required, nor
 6   excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const.,
 7   amend. VIII. The Complaint alleges a violation of the Eighth Amendment because
 8   “[a]fter Plaintiff’s false arrest, Sheriff William Gore and Sheriff’s Sergeant Boudreau
 9   kept Plaintiff confined first in a bus for hours, and then in the County Jail for over 10
10   hours.” (Compl. ¶ 35.) Plaintiff further alleges that “[t]he cell in which [he] was kept
11   was crowded, filthy, and contained people who were clearly in need of medical help
12   passed out on the floor.” (Id.) Plaintiff claims that “[t]he conditions in which [he]
13   was kept constitute cruel and unusual punishment in violation of the Eighth
14   Amendment.” (Id.)
15         Sheriff Gore raises two arguments for dismissal of the Eighth Amendment
16   claim, neither of which is persuasive. First, Sheriff Gore argues that the Eighth
17   Amendment claim must be dismissed because “[i]f Eighth Amendment violations
18   resulted from arrestees being held in a bus and jail cell for about 10 hours, countless
19   arrestees could make such claims.” (ECF No. 4-1 at 6.) Sheriff Gore provides no
20   authority supporting the notion that an Eighth Amendment claim must be dismissed
21   simply because other persons in similar circumstances could also assert the claim.
22   The Court rejects this argument.
23         Second, Sheriff Gore argues that jurisdictions providing probable cause
24   determinations within 48 hours of an arrest are immune from systemic challenges.
25   (Id. (citing Cty. of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991)). Relatedly,
26   Sheriff Gore asserts that the detention time was necessary to permit the County to
27   differentiate between a participant in or a bystander of “an assembly that was violent
28   or posed a clear and present danger of immanent [sic] violence.” (ECF No. 4-1 at 6–

                                               –9–                                    18cv1062
 1   7; ECF No. 9 at 2.) The Court rejects these arguments as well.
 2         Sheriff Gore’s argument for dismissal bears no relation to the actual substance
 3   of Plaintiff’s Eighth Amendment claim. Sheriff Gore’s argument inaptly focuses on
 4   the time period within which law enforcement must generally have a judicial
 5   determination of probable cause in order to satisfy the Fourth Amendment when a
 6   warrantless arrest has occurred. See Cty. of Riverside, 500 U.S. at 56 (1991) (“Our
 7   task in this case is to articulate more clearly the boundaries of what is permissible
 8   under the Fourth Amendment. . . we believe that a jurisdiction that provides judicial
 9   determinations of probable cause within 48 hours of arrest will, as a general matter,
10   comply with the promptness requirement” of Gerstein v. Pugh, 420 U.S. 103 (1975)
11   for warrantless arrests). Plaintiff’s Eighth Amendment claim does not concern the
12   time he was detained, but rather the conditions of his confinement. Furthermore,
13   Sheriff Gore cites no case law for the proposition that compliance with the Fourth
14   Amendment for a warrantless arrest claim immunizes law enforcement from claims
15   arising under the Eighth Amendment for conditions of confinement.
16         Although Sheriff Gore’s dismissal arguments are unavailing, the Court finds
17   that Plaintiff’s Eighth Amendment claim must be dismissed for obvious deficiencies.
18   “Eighth Amendment scrutiny applies to claims of cruel and unusual punishment
19   regarding conditions of confinement asserted by convicted prisoners.” Munoz v.
20   Kolender, 208 F. Supp. 2d 1125, 1145 (S.D. Cal. 2002) (emphasis added).
21   “The Cruel and Unusual Punishments Clause ‘was designed to protect those
22   convicted of crimes,’ and consequently the Clause applies ‘only after the State has
23   complied with the constitutional guarantees traditionally associated with criminal
24   prosecutions.’” Estelle v. Gamble, 429 U.S. 97, 104 (1976). Plaintiff does not allege
25   that he faced alleged unconstitutional conditions of confinement as a convicted
26   prisoner. Plaintiff’s invocation of the Eight Amendment is therefore misplaced.
27         Conditions of confinement claims raised by detainees who are not adjudicated
28   criminals are analyzed under the Fourteenth Amendment’s substantive Due Process

                                             – 10 –                                18cv1062
 1   Clause, rather than under the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535
 2   n.16 (1979); Munoz, 208 F. Supp. 2d at 1146. “Under the Due Process Clause,
 3   detainees have a right against jail conditions or restrictions that ‘amount to
 4   punishment.’” Pierce v. Cty. of Orange, 526 F.3d 1190, 1205 (9th Cir. 2008). “[T]o
 5   constitute punishment, the harm or disability caused by the government’s action must
 6   either significantly exceed, or be independent of, the inherent discomforts of
 7   confinement.” Demery v. Arpaio, 378 F.3d 1020, 1030 (9th Cir. 2004) (citing Bell,
 8   441 U.S. at 537). Claims brought by pre-trial detainees for conditions of confinement
 9   are evaluated under the objectively unreasonable standard. Castro v. Cty. of Los
10   Angeles, 833 F.3d 1060, 1069–70 (9th Cir. 2016) (en banc). In determining whether
11   a defendant’s conduct is “objectively unreasonable,” courts should carefully consider
12   the “facts and circumstances of each particular case.” Id. at 1071 (quoting Kingsley
13   v. Hendrickson, 135 S. Ct. 2466, 2473 (2015)).
14         The most Plaintiff alleges is that he was briefly kept in a cell that was crowded
15   and filthy and had other people—not the Plaintiff—who needed medical help.
16   Plaintiff provides no case law showing that these conditions constitute punishment in
17   violation of the Fourteenth Amendment. The Court finds that, as a matter of law,
18   Plaintiff’s allegations do not show that his conditions of confinement were so
19   objectively unreasonable that Plaintiff was subjected to punishment in violation of
20   the Fourteenth Amendment’s Due Process Clause. Accordingly, the Court dismisses
21   Plaintiff’s conditions of confinement claim with prejudice, including under both the
22   Eighth Amendment and Fourteenth Amendment.
23                c.    Fourth Amendment
24         The Complaint alleges a Fourth Amendment violation on the ground that
25   Plaintiff was arrested by SDPD officers Euler and Maraschiello “without probable
26   cause while he was walking backwards filming the advancing riot police . . . not
27   blocking any traffic nor violating any laws.” (Compl. ¶ 31.) Plaintiff further alleges
28   that Sheriff Gore “ordered and/or ratified the unlawful arrest and over 10-hour jailing

                                              – 11 –                                18cv1062
 1   of Plaintiff.” (Id. ¶ 32.)
 2          A claim for unlawful arrest is cognizable under Section 1983 as a violation of
 3   the Fourth Amendment if the arrest was without probable cause or other justification.
 4   See Larson v. Neimi, 9 F.3d 1397, 1400 (9th Cir. 1993). To state a Fourth
 5   Amendment claim for unlawful arrest, a plaintiff must allege facts showing that “the
 6   arrest was without probable cause or other justification.” Dubner v. City & Cnty. of
 7   San Francisco, 266 F.3d 959, 964-965 (9th Cir. 2001). There is probable cause when,
 8   “under the totality of the circumstances known to the arresting officers, a prudent
 9   person would have concluded that there was a fair probability that [the defendant]
10   had committed a crime.” Dubner v. City & Cnty. of San Francisco, 266 F.3d 959,
11   964–965 (9th Cir. 2001) (quoting United States v. Smith, 790 F.2d 789, 792 (9th Cir.
12   1986)).
13          Although Sheriff Gore did not expressly move to dismiss Plaintiff’s Fourth
14   Amendment claim in the opening motion to dismiss brief, Sheriff Gore argues in
15   reply that the claim must be dismissed. (ECF No. 9 at 2.) Sheriff Gore’s failure to
16   move to dismiss the claim in his opening motion is a sufficient basis not to subject
17   Plaintiff’s Fourth Amendment claim to scrutiny at this stage. But even considering
18   Sheriff Gore’s argument in reply that “the relevant basis for arrest is failure to comply
19   with warnings to disburse” (ECF No. 9 at 2), it is unavailing. The Complaint alleges
20   that Plaintiff was peaceful and despite obeying orders, he was arrested as part of the
21   orchestrated plan to suspend First Amendment rights and arbitrarily arrest persons.
22   (Compl. ¶¶ 28, 31.) These allegations are sufficient to state a violation of the Fourth
23   Amendment based on lack of probable cause to arrest Plaintiff. The Court declines
24   to dismiss Plaintiff’s Fourth Amendment claim.
25   B.     Standing for Prospective Injunctive Relief
26          Plaintiff seeks “a permanent injunction to prevent Defendants from continuing
27   to enforce California Penal Code §§ 407–409 in which Defendants arrest individuals
28   merely for being present at an assembly[.]” Sheriff Gore argues that Plaintiff lacks

                                               – 12 –                                 18cv1062
 1   standing to seek this prospective injunctive relief. (ECF No. 4-1 at 7.) The Court
 2   agrees.
 3         To have standing for prospective injunctive relief, a plaintiff must allege that a
 4   “real or immediate threat” exists that he will be wronged again. City of Los Angeles
 5   v. Lyons, 461 U.S. 95, 111 (1983).           The “threatened injury must be certainly
 6   impending to constitute injury in fact, and allegations of possible future injury are not
 7   sufficient.” Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013) (internal
 8   citations omitted). The Supreme Court has sometimes framed the injury requirement
 9   as a “substantial risk” that the harm will occur. Munns v. Kerry, 782 F.3d 402, 409
10   (9th Cir. 2015) (citing Clapper v. Amnesty Int’l USA, 133 S. Ct. at 1150 n.5). The
11   alleged threat cannot be “conjectural” or “hypothetical,” Lyons, 461 U.S. at 101-02,
12   but must be a “credible threat of future injury,” The Presbyterian Church (U.S.A.) v.
13   United States, 870 F.2d 518, 528–29 (9th Cir. 1989) (quotation marks and citations
14   omitted). “[P]ast exposure to illegal conduct does not in itself show a present case or
15   controversy . . . if unaccompanied by any continuing, present adverse effects.”
16   Cuviello v. City & Cnty. of San Francisco, 940 F. Supp. 2d 1071, 1080 (N.D. Cal.
17   2013) (citing O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974). A plaintiff “must
18   demonstrate that [he is] realistically threatened by a repetition of the violation” at
19   issue. Gest v. Bradbury, 443 F.3d 1177, 1181 (9th Cir. 2006) (quotation marks and
20   citations omitted, emphasis in original).
21         In this case, Plaintiff alleges is that he was subjected to an alleged policy
22   concerning a single rally on May 27, 2017, pursuant to which his First and Fourth
23   Amendment rights were violated. The Complaint does not contain allegations which
24   connect Defendants’ alleged conduct to anything beyond the events of that day, such
25   as an overarching policy of the County regarding implementation of California Penal
26   Code §§ 407–409. Plaintiff’s past exposure to an alleged illegal course of conduct is
27   an insufficient basis for Plaintiff to seek the prospective injunctive relief he seeks.
28   Accordingly, the Court dismisses Plaintiff’s request for such injunctive relief.

                                                 – 13 –                               18cv1062
 1                               CONCLUSION & ORDER
 2            For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
 3   PART Sheriff Gore’s motion to dismiss. (ECF No. 4.) The Court hereby:
 4            1.   DISMISSES WITH PREJUDICE Plaintiff’s Eighth Amendment
 5   claim;
 6            2.   DISMISSES Plaintiff’s request for prospective injunctive relief for lack
 7   of standing; and
 8            3.   Otherwise DENIES Sheriff Gore’s motion to dismiss. Sheriff Gore
 9   shall ANSWER the Complaint no later than November 1, 2018.
10            IT IS SO ORDERED.
11
12   DATED: October 12, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              – 14 –                                18cv1062
